UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from July 1, 2009 to July 31, 2009 Commission File Number of issuing entity:333-147542-03 Nissan Auto Lease Trust 2009-A (Exact name of issuing entity as specified in its charter) Commission File Number of depositor:333-147542 Nissan Auto Leasing LLC II (Exact name of depositor as specified in its charter) Nissan Motor Acceptance Corporation (Exact name of sponsor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization of the issuing entity) 37-6442374 (I.R.S. Employer Identification No.) c/o Wilmington Trust Company, Rodney Square North, North Market Street, Wilmington, Delaware (Address of principal executive offices of the issuing entity)19890 (Zip
